                   Case 21-10457-LSS              Doc 403        Filed 07/21/21        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                  Chapter 11
In re:
                                                                  Case No. 21-10457 (LSS)
MOBITV, INC., et al., 1
                                                                  Joint Administration Requested
                                      Debtors.
                                                                  Re: Docket No. 374

                                      CERTIFICATION OF COUNSEL

           The undersigned counsel for the above-captioned debtors and debtors in possession (the

“Debtors”) hereby certifies that:

           1.       On May 28, 2021, the Debtors and the Official Committee of Unsecured Creditors

(the “Committee”, and together with the Debtors, the “Plan Proponents”) filed the Plan

Proponents’ Motion for Entry of an Order (I) Approving on an Interim Basis the Adequacy of

Disclosures in the Combined Plan and Disclosure Statement, (II) Fixing Voting Record Date, (III)

Scheduling the Combined Hearing and Approving Form and Manner of Related Notice and

Objection Procedures (IV) Approving Solicitation Packages and Procedures and Deadlines for

Soliciting, Receiving, and Tabulating Votes to Accept or Reject the Plan, and (V) Approving Form

of Ballot [Docket No. 374] (the “Motion”).

           2.       The Plan Proponents received informal comments to the Motion from the Office of

the United States Trustee (“UST”). No formal objections to the Motion were filed on the Court’s

docket.




1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
    follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 350 S.
    Grand Avenue, Suite 3000, Los Angeles, CA 90071.



DOCS_DE:235384.1 57391/003
                 Case 21-10457-LSS       Doc 403     Filed 07/21/21   Page 2 of 2




        3.       Attached hereto as Exhibit A is a proposed form of order which incorporates the

UST’s comments (the “Proposed Order”).

        4.       A comparison of the Proposed Order to the form of order filed with the Motion is

attached hereto as Exhibit B.

        5.       The UST has no objection to the entry of the Proposed Order.

        6.       The Plan Proponents respectfully request entry of the Proposed Order attached

hereto as Exhibit A at the Court’s earliest convenience.



Dated: July 21, 2021                          PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware
                                              /s/ Mary F. Caloway
                                              Debra I. Grassgreen (admitted pro hac vice)
                                              Jason H. Rosell (admitted pro hac vice)
                                              Mary F. Caloway (DE Bar No. 3059)
                                              919 North Market Street, 17th Floor
                                              Wilmington, DE 19899-8705
                                              Telephone: 302-652-4100
                                              Facsimile:    302-652-4400
                                              Email:        dgrassgreen@pszjlaw.com
                                                            jrosell@pszjlaw.com
                                                            mcaloway@pszjlaw.com

                                              Counsel to the Debtors and Debtors in Possession




DOCS_DE:235384.1 57391/003                       2
